Case 3:17-cv-00101-RDM Document 511-87 Filed 07/16/20 Page 1 of 9




              EXHIBIT 87
       Case 3:17-cv-00101-RDM Document 511-87 Filed 07/16/20 Page 2 of 9
                                                                    Exhibit 87

                                                                          Page 1
 1

 2

 3

 4

 5

 6

 7

 8   Consumer Financial Protection Bureau v. Navient Corporation, et

     al.
 9

10

11           Transcription of Audio File Produced At NAV-05952492
12                               Call Runtime:           3:18
13

14

15

16

17

18

19

20

21

22

23

24

25



                         TSG Reporting - Worldwide   877-702-9580
       Case 3:17-cv-00101-RDM Document 511-87 Filed 07/16/20 Page 3 of 9


                                                                                Page 2
 1   (Thereupon:)
 2                   NAVIENT REP:             Thank you for calling
 3           Navient.      My name is Michael.                     Can I have
 4           the first and last name on the account,
 5           please.
 6                                  :     Yes,                       .
 7                   NAVIENT REP:             Okay.        Give my one
 8           moment while I pull up your account.
 9                                  :     Yes, I'm sorry, I didn't
10           catch your name.
11                   NAVIENT REP:             My name is Michael.
12                                  :     Okay.        Thanks.
13                   NAVIENT REP:             All right.            And what
14           can I do for you today?
15                                  :     Excuse me, I actually
16           wanted to see, I know -- I believe there's
17           a payment that's due on January 8th, and
18           I wanted to find out if I qualify for any
19           forbearance, if I have any available, and
20           if so, if I could, you know, put the loans
21           that I have with you in forbearance at
22           least until June.
23                   NAVIENT REP:             Okay.
24                                  :     And that would -- and so
25           that way I can stay on track with

                        TSG Reporting - Worldwide   877-702-9580
     Case 3:17-cv-00101-RDM Document 511-87 Filed 07/16/20 Page 4 of 9


                                                                         Page 3
 1         everything.
 2                 NAVIENT REP:             Sure, let me take a
 3         look there.
 4                                :     Uh-huh.
 5                 NAVIENT REP:             So I am showing you do
 6         have some time left there for a
 7         forbearance.
 8                                :     Uh-huh.
 9                 NAVIENT REP:             I'm going to ask you a
10         couple of questions here, and this is not
11         really necessarily pertaining to the
12         forbearance, it's just other options to see
13         if maybe we can put you in something else
14         that would better help you maybe repay your
15         loan or something like that.
16                                :     I actually --
17         I actually -- and I'm sure you're referring
18         to maybe other repayment plans or what have
19         you, which I have gotten some information
20         about, so I do plan to look into that
21         later.
22                 NAVIENT REP:             Okay.        All right.
23                                :     I just want to,
24         if I can, just do the forbearance for now
25         so that way I can, you know, with anything

                      TSG Reporting - Worldwide   877-702-9580
     Case 3:17-cv-00101-RDM Document 511-87 Filed 07/16/20 Page 5 of 9


                                                                              Page 4
 1         that I plan to do permanently, I can deal
 2         with at a later time when it actually
 3         happens.
 4                 NAVIENT REP:             Oh, absolutely.
 5                                :     You know, the time to
 6         actually deal with it.
 7                 NAVIENT REP:             Absolutely.           I can
 8         definitely do that for you.                      You said
 9         until -- until about June?
10                                :     Um, I don't think so,
11         yeah, because I don't want to do too much.
12         I want to stay to track.                    Yeah, June at the
13         most, yes.
14                 NAVIENT REP:             Okay.        Give me one
15         moment, I'm going to pull up those dates,
16         I'm also going to read you a terms and
17         conditions for you.
18                                :     Okay.
19                 NAVIENT REP:             All right.           Other than
20         that, though, do you have any issues with
21         anything like the website, anything at all?
22                                :     I'm sorry, the phone is
23         breaking up a bit, what did you say, I'm
24         sorry?
25                 NAVIENT REP:             I was just wondering

                      TSG Reporting - Worldwide   877-702-9580
     Case 3:17-cv-00101-RDM Document 511-87 Filed 07/16/20 Page 6 of 9


                                                                              Page 5
 1         if you had any issues with anything else
 2         other than that there like with the website
 3         or anything?
 4                                :     Any issues with what,
 5         I'm sorry?
 6                 NAVIENT REP:             With the website.
 7                                :     Oh, no, no, no I haven't
 8         had any issues or anything like that.
 9                 NAVIENT REP:             Okay.
10                                :     I'm not sure
11         if I still -- how I would need to get in,
12         but the last time I went, I didn't have any
13         issues, no.
14                 NAVIENT REP:             Okay.        I'm going to go
15         ahead, I'm going to read you the terms and
16         conditions for that forbearance there.
17         Give me one moment.               All right.           So you --
18         you are requesting forbearance because you
19         are willing but temporarily unable to make
20         your payments due to hardship.                        Your next
21         payment is due June 8, 2016.
22                 Forbearance will bring your loan
23         current.      This forbearance will not resolve
24         all of your delinquencies.                      This
25         forbearance does not remove any late fees

                      TSG Reporting - Worldwide   877-702-9580
     Case 3:17-cv-00101-RDM Document 511-87 Filed 07/16/20 Page 7 of 9


                                                                              Page 6
 1         or any previously reported delinquency
 2         information from your credit report.
 3         Forbearance will also be applied to all
 4         other eligible federal loans we service.
 5         Do you agree to these terms?
 6                                :     Yes, sir.
 7                 NAVIENT REP:             Okay.        So I'm going to
 8         send you a confirmation of this --
 9         confirmation of this agreement to your
10         email address.           Is your email address still
11                                      ?
12                                :     Perfect, yes, that's
13         correct.
14                 NAVIENT REP:             All right.           Can
15         I place you on a brief hold while I input
16         this information?
17                                :     Absolutely, yes.
18                 NAVIENT REP:             Give me one moment.
19         All righty.         Are you still on the line?
20                                :     Yes, I am.
21                 NAVIENT REP:             Excellent.           All right.
22         So your forbearance is now in effect until
23         that June 8, 2016, date.                    Other than that
24         there, can I do anything for you, can
25         I assist you with anything?

                      TSG Reporting - Worldwide   877-702-9580
     Case 3:17-cv-00101-RDM Document 511-87 Filed 07/16/20 Page 8 of 9


                                                                            Page 7
 1                                :     No, that's good, and
 2         thank you for reminding me I can go online
 3         and review some of that information.                       So
 4         no, that was all, though.                     I appreciate it.
 5                 NAVIENT REP:             All righty.          Well,
 6         I appreciate you calling Navient, and
 7         I hope you have a great rest of the week,
 8         and happy holidays.
 9                                :     You, too.           Thank you.
10                 NAVIENT REP:             Thank you.
11                                :     Bye.
12                 (End of recording.)
13

14

15

16

17

18

19

20

21

22

23

24

25


                      TSG Reporting - Worldwide   877-702-9580
       Case 3:17-cv-00101-RDM Document 511-87 Filed 07/16/20 Page 9 of 9


                                                                           Page 8
 1                               CERTIFICATE
 2

 3                                    - - -
 4

 5                  I, Matthew J. Haas, Court Reporter and
 6   Transcriptionist, do hereby certify that I was
 7   authorized to and did listen to and
 8   stenographically transcribe the foregoing
 9   recorded proceedings and that the transcript is a
10   true record to the best of my professional
11   ability.
12

13

14

15                      Dated this 25th day of April,
16   2019.
17

18

19

20

21

22                       __________________________
23                                MATTHEW J. HAAS
                                  Court reporter
24

25


                        TSG Reporting - Worldwide   877-702-9580
